DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/20 has been considered by the examiner and made of record in the application file.
Claim Objections
Claims 1, 5, 9, 13 are objected to because of the following informalities:  
As to claims 1, 5, 9, 13, the “UCI, CRC, PUCCH, PRB” should write the whole words in these claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 10, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US 2016/0295574) in view of Davydov (WO 2019/032802). 
As to claim 1, Papasakellariou teaches a terminal apparatus (figure 2) comprising:

Papasakellariou fails to teach a second size.  Davydov teaches a second size (abstract).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Davydov into the system of Papasakellariou in order to provide resource mapping on PUCCH.
 	As to claim 2, Papasakellariou teaches the terminal apparatus according to claim 1, wherein the second size is different from the first size (abstract)
As to claim 5, Papasakellariou teaches a base station apparatus (figure 3) comprising:
 a receiver (310a-c) configured to receive a UCI payload with CRC bits by using a PUCCH, wherein a size of the CRC bits added to the UCI payload is a first size (figure 6, paragraphs 66-68) , and a number of PRBs of a resource of the PUCCH is given based on the CRC bits (paragraphs 65, 66).
Papasakellariou fails to teach a second size.  Davydov teaches a second size (abstract).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Davydov into the system of Papasakellariou in order to provide resource mapping on PUCCH.

As to claims 9-10, 13, 14, recite limitations substantially similar to the claims 1-2, 5,  6. Therefore, these claims were rejected for similar reasons as stated above.
Claims 1, 5, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US 2016/0295574) in view of Suzuki et al (US2015/0358124).
As to claim 1, Papasakellariou teaches a terminal apparatus (figure 2) comprising:
a transmitter  (element 210) configured to transmit a UCI payload with CRC bits by using  PUCCH, wherein a size of the CRC bits added to the UCI payload is a first size (figure 5, paragraphs 66-68), and the number of PRBs of a resource of the PUCCH is given based on the CRC bits (paragraphs 65, 66).
Papasakellariou fails to teach a second size. Suzuki et al teaches a second size (paragraph 23).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Davydov into the system of Papasakellariou in order to provide efficiently transmit and/or receive, using a PUCCH.
 	As to claim 5, Papasakellariou teaches a base station apparatus (figure 3) comprising:
 a receiver (310a-c) configured to receive a UCI payload with CRC bits by using a PUCCH, wherein a size of the CRC bits added to the UCI payload is a first size (figure 6, paragraphs 66-68) , and a number of PRBs of a resource of the PUCCH is given based on the CRC bits (paragraphs 65, 66).
.
Allowable Subject Matter
Claims 3, 4, 7, 8, 11, 12, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3, 4, 7, 8, 11, 12, 15, 16, the prior arts fail to teach further comprising the first size is 11 and the second size is 1] m a case that a size of the UCI payload is greater than or equal to 20 and less than 360 OR in a case that a size of the UCI payload is greater than or equal to 360, the second size is given based on the size of the UCI payload, and the first size is given based on the size of the UCIT payload and a size of a rate matching output, and the rate matching output is an output resulting from rate matching processing of a coding sequence related to the UCI payload. [Claim 3]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	September 15, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642